

 S1614 ENR: Accuracy for Adoptees Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteenS. 1614IN THE SENATE OF THE UNITED STATESAN ACTTo require Certificates of Citizenship and other Federal
		  documents to reflect name and date of birth determinations made by a State
		  court and for other purposes.1.Short titleThis Act may be cited as the
			 Accuracy for Adoptees Act.2.Recognition of
			 State court determinations of name and birth dateSection 320 of the Immigration and
			 Nationality Act (8 U.S.C. 1431) is amended by adding at the end the
			 following:(c)A Certificate of
				Citizenship or other Federal document issued or requested to be amended under
				this section shall reflect the child’s name and date of birth as indicated on a
				State court order, birth certificate, certificate of foreign birth, certificate of birth abroad, or
				similar State vital records document issued by the child’s State of residence
				in the United States after the child has been adopted or readopted in that
				State..Speaker of the House of RepresentativesVice President of the United States and President of the Senate